NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted April 28, 2021*
                                 Decided April 28, 2021

                                          Before

                           FRANK H. EASTERBROOK, Circuit Judge

                           DIANE P. WOOD, Circuit Judge

                           AMY J. ST. EVE, Circuit Judge

No. 20-3464

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Central District of Illinois.

       v.                                        No. 4:14-cr-40074-SLD-2

CURTIS DEMETRIUS LAND,                           Sara Darrow,
     Defendant-Appellant.                        Chief Judge.

                                        ORDER

       After serving approximately six years of his eleven-year sentence for selling
heroin that led to a user’s death, Curtis Demetrius Land sought compassionate release
under 18 U.S.C. § 3582(c)(1)(A)(i). In the district court, he contended that his preexisting
health conditions make him susceptible to severe illness from COVID-19. Accepting
that his risk was “extraordinary and compelling,” the district court nonetheless denied
Land’s motion because the factors of 18 U.S.C. § 3553(a)—especially the seriousness of



       *We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-3464                                                                        Page 2

his offense and his criminal history of drug dealing and use—weighed against his
release. We conclude that the court did not abuse its discretion and affirm.

       In May 2020, Land sought compassionate release from his federal prison term for
distributing heroin that caused another’s death. See 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(i),
(b)(1)(C). (A man died of an overdose using heroin that came from Land.) With
assistance of appointed counsel, Land argued that he suffers from preexisting
conditions—including obesity and chronic obstructive pulmonary disease—that the
Centers for Disease Control and Prevention recognizes create an increased risk of death
or serious illness should he contract COVID-19. Further, he maintained, his release
would not pose a danger to the community: he had no prison infractions, he had
completed residential drug treatment and other educational courses while in custody,
and his age (57) and poor health made it unlikely that he would reoffend.

       The government conceded that Land had established an extraordinary and
compelling reason for his release, but it disputed that he would not endanger the
community. The government argued that, given Land’s criminal history, he could likely
“relapse into a cycle of drug use and dealing to support his habit” and that reducing his
sentence would undercut the seriousness of his offense and deny justice to his victim’s
family.

        The district court denied Land’s motion. It accepted that Land’s risk of severe
illness from COVID-19 was an extraordinary and compelling reason for release, but it
determined that the § 3553(a) factors nonetheless counseled against his release. Among
those factors favoring release, the court said, were Land’s rehabilitation and educational
efforts in prison, acts which the court called “somewhat mitigating.” But the tragic
nature of his offense, resulting in a death, and his undeterred pattern of using and
selling heroin (despite six prior convictions) remained “concerning.” On balance
therefore, the court ruled, releasing Land early would undermine “the seriousness of
the offense, the need to provide specific deterrence, the need to protect the public, the
need to promote respect for the law, and the need to provide just punishment.”

       On appeal, Land argues that the district court should have granted his motion
because he “meet[s] most if not all of the requirements” for release. But he essentially
asks us to reweigh the § 3553(a) factors, emphasizing that the district court found
“extraordinary and compelling” his risk of contracting a serious case of COVID-19 and
arguing that he is less likely to reoffend because he has completed drug treatment.
No. 20-3464                                                                        Page 3

        The district court did not abuse its discretion in denying Land’s motion.
See United States v. Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021). “Because of the
importance of the § 3553(a) factors, courts are not compelled to release every prisoner
with extraordinary and compelling health concerns.” Id. Rather, a district court may
grant compassionate release only if it finds that the § 3553(a) factors support the
prisoner’s release. Id. The court reasonably balanced those factors when it ruled that the
nature of Land’s offense (which led to the death of a user of heroin), his undeterred
habit of using and selling heroin despite past imprisonment, and the large, unserved
portion of his current prison term outweighed his recent rehabilitation and education
efforts. Thus, in citing the need for Land’s sentence to reflect the seriousness of the
offense, promote respect for law, and provide just punishment and deterrence, the
district court permissibly denied the motion. See 18 U.S.C. § 3553(a)(2)(A), (B). We will
not replace the district court’s reasonable assessment of these factors with our own.
See United States v. Gunn, 980 F.3d 1178, 1181 (7th Cir. 2020).

                                                                              AFFIRMED